Citation Nr: 1612202	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-41 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 1995 and from October 1996 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the course of the appeal, jurisdiction over his case was transferred to the Philadelphia, Pennsylvania RO.

The Veteran was scheduled to appear at the RO to have a personal hearing with a Veterans Law Judge.  The Veteran failed to appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In an April 2014 Board decision, the claim was remanded for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an August 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

A chronic bilateral knee disability, to include degenerative joint disease (DJD), did not have its clinical onset in service or within the first post service year and is not otherwise related to active duty.


CONCLUSION OF LAW

A bilateral knee disability, to include DJD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

As to the pending claim, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through letters dated in October 2008 and August 2010 the RO notified the Veteran of the information and evidence needed to substantiate his claim.

The Board also finds that the October 2008 and August 2010 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, should be obtained by the claimant and which evidence, if any, would be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes VA treatment records, statements from the Veteran, and service treatment records (STRs).  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that needs to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

The Veteran was scheduled for a VA examination in May 2014 in order to address his pending bilateral knee disability claim.  However, he did not appear for the May 2014 VA examination.  He has provided no rationale showing good cause to explain why he failed to report for the examination.

There is no indication in the record that the letter notifying the Veteran of the scheduled May 2014 VA examination was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).

The report from the VAMC notes that the Veteran failed to report for the scheduled examination.  The August 2014 supplemental statement of the case informed the Veteran of his failure to report and there being no showing in the record of good cause for this failure.  There is no record in the claims file of a response from the Veteran.  In short, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  The Board finds that additional efforts to schedule an examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2013).

The Board finds the duties to notify and assist have been satisfied in this case.


II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Jandreau, 492 F.3d at 1367-77; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran has asserted entitlement to service connection for a bilateral disability, which he argues was incurred in his active military service.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from August 1991 to August 1995 and from October 1996 to October 2000.  His STRs indicate that he was treated for complaints of left knee pain in January 1997 and February 1997; he was diagnosed with left patellofemoral syndrome.  In February 1997, the Veteran was placed on a physical profile due to his patellofemoral syndrome.  STRs dated in May 1997 note the Veteran's complaints of pain in both knees, which he reported had been on-going for five months and aggravated by running.  He was placed on another physical profile due to his knee pain in May 1997.  Complaints of bilateral knee pain were again noted in June 1997.  In September 1997, the Veteran reported that he injured his right knee; he was diagnosed with a resolving contusion.  Notably, the Veteran's August 2000 service separation examination did not document any complaints or disabilities in either knee; the Veteran did complain of other physical problems and several were noted on examination.  

The Veteran filed a claim for compensation in January 2001; he mentioned physical and psychiatric disability, but not knee disability.  

The Veteran filed his initial claim of service connection for knee disability in October 2008.  Post-service treatment records dated from October 2008 reflect the Veteran's report of pain in both knees dating from 1996.  X-rays revealed minimal degenerative changes in both knees.  A December 2008 VA treatment record included a diagnosis of bilateral patellofemoral syndrome.

The Veteran was afforded a VA examination in January 2009 at which time the examiner confirmed a diagnosis of degenerative joint disease (DJD) of the bilateral knees.  As to the question of etiology, the examiner determined that "[t]he Veteran's present disability is not as least as likely as not due to or aggravated by the service."  The examiner failed to provide a rationale to support his conclusion and the examination report is of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report).

Accordingly, the Board remanded the claim in April 2014 in order to afford the Veteran another VA examination.  However, as noted above, the Veteran failed to report for a VA examination scheduled in May 2014.  Given the presumption of regularity of the mailing of VA examination scheduling notice and the fact that the Veteran has not contacted the RO with a reason for his failure to report, the Board finds that the Veteran failed to report to the scheduled May 2014 VA examination without good cause.  See 38 C.F.R. § 3.655(2015).

The Veteran was seen for knee problems in service, though the lower extremities were reportedly normal at service discharge.  He filed a compensation claim a few months after service discharge and did not mention the knees.  It would seem likely that if knee problems persisted, the Veteran would have mentioned this on his discharge examination and when filing for compensation for other disabilities a few months later.  Following the Veteran's military discharge, there is no medical evidence of record documenting a chronic bilateral knee problem prior to October 2008.  

Significantly, the Veteran failed to report for the VA examination scheduled in May 2014, in conjunction with his claim.  38 C.F.R. § 3.655.  There is not one medical opinion of record to support his contention of nexus between his bilateral knee disability and his military service.

Based on a review of the evidence, the Board finds that service connection for residuals of a bilateral knee disability is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that trauma may lead to chronic orthopedic disability is commonly known and, therefore, the Veteran's claim that his currently diagnosed DJD of the bilateral knees is related to his in-service complaints of knee pain has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

Crucially, the evidence of record indicates that the Veteran's in-service bilateral knee complaints resolved.  Notably, there were no documented complaints as to either knee after September 1997, including at the Veteran's August 2000 separation examination.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Additionally, the Board recognizes that as with 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Critically, the evidence does not document knee symptomatology until October 2008, years after his October 2000 military discharge.  C.f., Walker, 708 F.3d at 1331.  In addition, the first notation of continuity of knee symptoms since service was in October 2008, the month the Veteran filed his claim for compensation.  The Board finds the reports by the Veteran of knee problems since service after filing for compensation less probative than the discharge examination report and the 2001 compensation claim, which omit any reference to the knees.  

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral knee disability.  Accordingly, the preponderance of the evidence is against this service connection claim.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


